UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4662



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PAULA MEDLEY, a/k/a Paula Duncan, a/k/a Paula
Medley Duncan, a/k/a Paula Russell,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:05-cr-00032-DKC)


Submitted: May 18, 2007                         Decided:   July 6, 2007


Before WILLIAMS, Chief Judge, and WILKINSON and MOTZ, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant. Rod
J. Rosenstein, United States Attorney, Gina L. Simms, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paula Medley pled guilty, pursuant to a plea agreement,

to one count of bank fraud, in violation of 18 U.S.C. § 1344

(2000).   The district court determined at sentencing that Medley’s

offense involved at least $70,000 in actual loss, but not more than

$120,000, and pursuant to U.S. Sentencing Guidelines Manual (USSG)

§ 2B1.1(b)(1)(E) (2005), increased the base offense level of seven,

see USSG § 2B1.1(a)(1), by eight levels to fifteen.           Because of an

intervening arrest between the time of the guilty plea and the

sentencing hearing, Medley did not receive an adjustment for

acceptance of responsibility.         Medley’s prior criminal conduct

yielded a criminal history category of IV. The total offense level

of fifteen and criminal history category of IV resulted in a

sentencing range of thirty to thirty-seven months.

           The   district   court   sentenced   Medley   to   thirty-seven

months in prison, and ordered restitution in the total amount of

$142,780.15.     On appeal, Medley raises two issues relating to the

district court’s calculation of loss. For the reasons that follow,

we affirm.

           The district court’s finding at sentencing as to the

amount of loss suffered by a victim is a finding of fact reviewed

for clear error.    United States v. Daughtrey, 874 F.2d 213, 217-18

(4th Cir. 1989).     The government has the burden to establish the

“amount of loss” by a preponderance of the evidence. United States


                                    - 2 -
v. Harris, 882 F.2d, 902, 907 (4th Cir. 1989).               Under USSG § 2B1.1,

comment., n.3(A)(I) (2005), “actual loss” is defined as “the

reasonably   foreseeable     pecuniary      harm     that    resulted    from   the

offense.”    “[R]easonably foreseeable pecuniary harm” is defined as

pecuniary harm that the defendant knew or, under the circumstances,

reasonably   should   have   known,       was   a   potential    result    of   the

offense.”    USSG § 2B1.1, comment., n.3(A)(iv).               “Actual loss” may

be reduced by “the amount the victim has recovered at the time of

sentencing from disposition of the collateral.”                   USSG § 2B1.1,

comment., n.3(E)(ii).    Finally, a sentencing court “need only make

a   reasonable    estimate   of     the    loss,”      given     the    “available

information.”    USSG § 2B1.1, comment., n.3(C).

            Medley first argues that “amount recovered” under USSG

§ 2B1.1, comment., n.3(E)(ii) could mean the gross sale price of

the collateral, or the net sale price taking into account some, but

not all, of the settlement charges the victim payed to effect the

sale.    Specifically,     Medley    asserts        that    property    management

charges and the real estate commission paid by the mortgage company

should not have been considered in calculating the amount of loss.

            Medley’s argument is without merit.                Medley was loaned

$426,000. In order to mitigate the loss, the mortgage company sold

the collateral.    We find the court did not clearly err by finding

it was reasonably foreseeable that the mortgage company would incur




                                    - 3 -
property management fees and a real estate commission in order to

sell the collateral.

          Second, Medley argues the Government failed to prove the

fees paid to the realtor and management company were reasonable and

necessary.   We find that Medley’s arguments are conclusory and

without merit, as the district court’s findings were based on

adequate and reliable evidence submitted by the Government.

          For the reasons stated herein, we affirm the district

court's judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -